DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters: 
"14" and "100” have both been used to designate seemingly the same component of the system in figure 3. 
"84" and "86” have both been used to designate seemingly the same component of the system in figure 3.  
"80" and "88” have both been used to designate seemingly the same component of the system in figure 3.  
"68" and "76” have both been used to designate seemingly the same component of the system in figure 3.  
"32" and "12” have both been used to designate seemingly the same component of the system in figure 3.
"64" and "8” have both been used to designate seemingly the same component of the system in figure 3.  
"10" and "30” have both been used to designate seemingly the same component of the system in figure 3.
"60" and "6” have both been used to designate seemingly the same component of the system in figure 3.  
"154" and "150” have both been used to designate seemingly the same component of the system in figure 3.  
The drawings are objected to because:
As per figure 1, it is not clear that numbers 20, 2, 14, RE, and FR are pointing at different elements.  
As per figure 2, it is not clear what reference number 14 is pointing at.  By appearances reference numbers 14 and 2 could be pointing at the same element.
As per figure 3, the Applicant has not included a reference character for the feature illustrated infra:

    PNG
    media_image1.png
    128
    203
    media_image1.png
    Greyscale

	 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
As per figure 1, Reference characters “RE” and “FR” are not contained within the description.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
Objection to Title
The title of the invention is not descriptive.  The title “VEHICLE AND CORRESPONDING USE” is not descriptive of the invention as claimed.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP §606.01).  Examiner notes that the claims and abstract appear to be focused on speed differentials between front and rear axles of a vehicle.  A title considerate of the invention as claimed is required.
Objections to Disclosure
The disclosure is objected to because of the following informalities: 
Throughout the Specification as filed, the Applicant has utilized the metric unit “bar” to indicate pressure.  However, all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications.  Applicant is requested to include English units alongside the metric units disclosed.
Appropriate correction is required.
Claim Objections
Claims 2-29 are objected to because of the following informalities:
As per claims 2-29, Applicant begins each claim with the article “A” as though each claim may be independent rather than the article ‘The” which appears contextually proper.  These claims have been interpreted as dependents unless otherwise specified in the instant action.
As per claim 6, Applicant recites “comprises lateral inclination information means” which appears to be missing the article ‘a’ prior to “lateral inclination”.
As per claim 8, the Applicant recites “on which the vehicle is displaced” (emphasis added).  It is not clear that “displaced” is the correct word given the context of the claim.  
As per claim 12, the Applicant has included additional spacing after “claim 8” prior to the comma.
As per claim 13, the Applicant has neglected to include a comma after “claim 12”.
As per claim 15, Applicant recites: “is increased at least by 1 % point increase” which is awkwardly phrased with regard to the second recitation of a conjugation of increase.
As per claim 27, the Applicant has neglected to include a comma after “claim 1”.
As per claim 29, the Applicant has neglected to include a comma after “claim 28”.
As per claims 15 and 27, the Applicant has utilized the metric unit “bar” to indicate pressure.  However, all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications.  Applicant is requested to include English units alongside the metric units disclosed.

 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For the purposes of examination, the following limitations, as peppered throughout the claim set, are:
“front drive means for driving”
“rear drive means for driving”
“control means [] for selectively controlling”
“drive mode control means” 
“lateral inclination information means [] for indicating the lateral inclination”
“vegetation selector [] for switching the control means”
“transmission means [] for transmitting energy”
“pressure control device [] controlling the fluid pressure”
“distribution device for distributing a substance to an agricultural field”
“distribution unit”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8, 9-10, 12, 14, 16-20, 22-23, and 25-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Applicant has recited the following limitations which are not provided with any written description in the disclosure as is required for claiming an invention under 35 U.S.C. §112(f).

For each of the following

 “front drive means for driving” (claims 1, 2, 6, 16-20, and 22)
Applicant’s specification merely states “front drive means include a front motor” ([0020]) which leads a reader to believe there is likely more to the means then the disclosed motor.
“rear drive means for driving” (claims 1, 2, 6, 16-20, and 22)
Applicant’s specification merely states “rear drive means 12 comprise a rear motor 32 which is in the example a hydraulic motor” which leads a reader to believe there is likely more to the means then the disclosed motor.
“control means [] for selectively controlling” (Claims 1-3, 6, 8, 14, 16-19)
Applicant does not appear to offer any disclosure of potential structure for carrying out the function of such recited means.
“drive mode control means” (claim 3)
Applicant does not appear to offer any disclosure of potential structure for carrying out the function of such recited means.
“vegetation selector [] for switching the control means” (Claim 8)
Applicant does not appear to offer any disclosure of potential structure for carrying out the function of such recited means.
“transmission means [] for transmitting energy” (claims 22-23)
Applicant discloses: “transmission means include a distribution transmission and more particularly a pump transfer gear” ([0020]).  In light of the rejection infra, it is not clear that the Applicant has supplied adequate written description of structural components to act as the means in the 35 U.S.C. §112(f) claim language.
“pressure control device [] controlling the fluid pressure” (claims 9, 10, and 12)
The Applicant recites that the pressure control device “comprises a pressurized fluid source …. A pressure line … a distribution valve … a pressure sensor” ([0043]) which appears to inadequate written description to support the notion of a structural device functioning as a “pressure control device”
“distribution device for distributing a substance to an agricultural field” (claims 25-26)
Applicant does not appear to offer any disclosure of potential structure for carrying out the function of such recited means.
“distribution unit” (claim 25)
Applicant does not appear to offer any disclosure of potential structure for carrying out the function of such recited means.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As per claim 1, the Applicant recites “vegetation modes, indicating the vegetation type on which the vehicle is displaced, the plurality of vegetation modes including: a grassland mode corresponding to terrain comprising one or more of the following: grass land, standing plants, stubble, and intermediate crops; and a row crop mode corresponding to terrain comprising row crops or wheel tracks; and wherein the control means are adapted and configured for controlling the vehicle according to one, several, or all of the following drive strategies: a DRIVE STRATEGY 1 wherein the vegetation mode is the grassland mode and the terrain mode is the horizontal plane terrain mode, and wherein the vehicle is driven in the neutral drive mode; a DRIVE STRATEGY 2 wherein the vegetation mode is the grassland mode and the terrain mode is the lateral inclination terrain mode, and wherein the vehicle is driven in the small lead drive mode; a DRIVE STRATEGY 3 wherein the vegetation mode is the row crop mode and the terrain mode is the horizontal plane terrain mode, and wherein the vehicle is driven in the neutral drive mode; and a DRIVE STRATEGY 4 wherein the vegetation mode is the row crop mode and the terrain mode is the lateral inclination terrain mode, and wherein the vehicle is driven in the high lead drive mode. “.  This language is not enabled as the Specification does not provide an enabling disclosure as to how one would make or use this 

(A) The breadth of the claims; 
(B) The nature of the invention (the Applicant has claimed specific modes and strategies for controlling vehicle dynamics without indicating how the vegetation data and drive settings would be influenced by such or how they would influence the operation of the vehicle); 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor (The Applicant has not provided any direction as to how to make or use this facet of its invention); 
(G) The existence of working examples (Applicant has not provided any indication of working examples of its claimed invention); and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (As currently disclosed, one having ordinary skill in the art would be forced to undertake undue experimentation in an effort to make or use the invention as claimed). 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. (MPEP §2164.01(a) citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).
As per claim 24, Applicant recites “the distribution transmission is a pump transfer gear”.  The Disclosure as originally filed does not include any information as to what a pump transfer gear may be.  The Drawings as filed only illustrate a box.  This language is not enabled as the Specification does not provide an enabling disclosure as to how one would make or use this aspect of the invention without being forced to undertake undue experimentation.  This conclusion has been rendered upon consideration of all evidence related to:
(A) The breadth of the claims; 
(B) The nature of the invention; 

(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor (the inventor has provided no direction in the Disclosure as originally filed); 
(G) The existence of working examples (the Applicant has not alleged any working samples); and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (with the lack of information provided by the Applicant, one would need to undertake unduly burdensome experimentation to make or use the invention as claimed). 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. (MPEP §2164.01(a) citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).

Claims 2-29 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(a) supra.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As per claim 1, Applicant recites “driving the front wheels with a front nominal speed” and “driving the rear wheels with a rear nominal speed”.  It is unclear if the Applicant is seeking to claim that all wheels of either a front or rear position are driven at an equal rotational speed around their axis of rotation or if each wheel may be driven at its own independent nominal speed.  As such, it is unclear what the Applicant is seeking to claim.  
Claims 2-3, 5, 14, and 16-19 explicitly incorporate “nominal speed” as utilized in claim 1 and are rejected under similar rationale.
As per claims 1, 2, 6, 8, 14, and 16-19, the Applicant recites “control means” which is indefinite as claim 1 introduces “control means [] for selectively controlling” which is initially ambiguous regarding a quantity of control means and the dependent claims recite “the control means are”.  Due to strictures of grammar, ‘control mean [] for selectively controlling’ would not work, so the utilization of “means” does not implicitly indicate a recitation of plural means for control.  Without the later recitations of “control means are”, these claims as a whole would have been interpreted as invoking a vehicle comprising a single control means.  However, such is not a certainty as the claims are presently recited.  As such, “control means” renders each of the inclusive claims indefinite.
As per claim 3, Applicant recites “the small lead drive mode, the front nominal speed is higher than the rear nominal speed in a range from 0% to 3%” after indicating the small lead drive mode as having the front nominal speed higher than the rear.  However a 0% difference would appear to cause confusion among the recited ranges.  It isn’t clear how something is of a higher value, when that higher value is 0% greater.  As such, this claim is indefinite.
Claim 6 and 7 are rejected as claim 6 recites that the lateral inclination information means “indicat[es] the lateral inclination”.  This recitation appears at odds with claim 7’s recitation in that such means “comprise a lateral inclination sensor” but also indicates the lateral inclination.  It appears as though the Applicant intends the means to be a lateral inclination information sensing means, or something of that nature
Claim 7 is rejected as the Applicant recites “information means comprise” which, similarly to claims 1, 2, 6, 8, 14, and 16-18 rejected above, is unclear in that there was previously recited a plurality of elements for lateral inclination information.  The utilization of “comprise” makes it appear as though the Applicant is reciting a plurality of lateral inclination information means, but then indicates that this potential plurality comprise a single lateral inclination sensor. As such, the scope of the claimed invention is not clear with regard to the recited quantity of the recited means. 
Claim 8 is rejected as the Applicant recites “the control means comprise” which is unclear as the utilization of “comprise” makes it appear as though the Applicant is reciting a 
Claim 8 recites the limitation "the vegetation type".  There is insufficient antecedent basis for this limitation in the claim.
As per claims 9, 10, and 12, Applicant recites “a front air chamber” and “a rear air chamber”.  The way in which the Applicant has recited the claim language, the Applicant could either be reciting each tire has a front and rear air chamber, of which the relative nature of front and rear isn’t delineated sufficiently to render the claim clear or definite.  For instance front could man outward facing from the center of the vehicle or it could be a compartment that is somehow fixedly retained toward the front of the vehicle.  The Applicant may also be seeking to describe that the entire air chamber of the front tire is controllable separately from the entire air chamber of the rear tire.  Without an amendment or other clarification, this claim wording is rendered indefinite.
As per claim 10, Applicant recites “a front tire”, “a front air chamber”, “a rear tire”, and “a rear air chamber”.  It is unclear if the Applicant is seeking to introduce new elements respective of those previously recited in claim 9.  For this reason, claim 10 is indefinite.
As per claim 12, Applicant recites “a lower ground wheel” and a “higher ground wheel” in a claim discussing the lateral inclination of a vehicle.  However it is unclear how this relative language is to be interpreted.  If the Applicant is seeking an interpretation where a lower ground wheel is one that is positioned on a portion of a vehicle that is situated lower relative to the 
As per claim 12, Applicant recites: “in DRIVE STRATEGY 4 the air chamber pressure is adjusted as a function of the lateral inclination so that a lower ground wheel has an air pressure higher than a corresponding higher ground wheel.” and “in DRIVE STRATEGY 2 the air chamber pressure is adjusted as a function of the lateral inclination so that a lower ground wheel has an air pressure higher than a corresponding higher ground wheel” wherein drive strategies 2 and 4 appear to be identical.  It is not clear why the Applicant would recite two separate strategies that are identicial.  As such, the scope of the claim is indefinite as it appears there is an error in this claim and the scope sought to be claimed by the Applicant is not completely conveyed.
Claim 12 recites the limitation "the air pressure".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the air chamber pressure".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “fluid pressure” and “air pressure” as though such terms may be interchangeable without providing claim language rendering the terms congruent.  
As per claim 14, Applicant recites: “are applied in addition and preferably simultaneously”.  The term "preferably" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This term seems almost akin to ‘at least one of’ wherein all strategies can occur at the same time, or not.  This lack of clarity continues as the Applicant recites a number of drive modes which may not be compatible such as reverse and road travel.  Furthermore, it is unclear if the Applicant intends to claim that deice strategies 5-7 are applied at the same time as each other or with drive strategies 1-4.
As per claim 14, Applicant recites: “the front nominal speed is applied to the rear wheels with a reverse rotation direction and the rear nominal speed is applied to the front nominal speed with a reverse direction”.  It is not clear if the Applicant is applying an equal but opposite rotational speed to the rear wheels from the front wheels and subsequently again applying an opposite but equal speed of the rear wheels to the front wheels. This lack of clarity renders the claim indefinite.
As per claim 14, Applicant recites: “the air chamber pressure is set to being higher than during the DRIVE STRATEGY 1 to 4”.  However, recalled strategies do not recite any air chamber pressure.  It is not clear how any notion of what pressure could be determined as “higher” provided the claims as recited.
As per claims 16-17, Applicant recites “the maximum difference” “is greater than 1%”.  Maximum combined with greater render the range being claimed indefinite as the Applicant is claiming that the most a number can be is greater than a value by an unrestrained amount. It is unclear what the Applicant is seeking to claim.
As per claim 22, Applicant recites “the vehicle comprises a main motor and transmission means adapted to and configured for transmitting energy from the main motor to the front drive means and to the rear drive means” which is indefinite as to whether the Applicant has recited the correct claim dependency.  Claim 20, from which claim 22 depends, recites a front and rear motor to drive the wheels which appears to conflict with a main motor and transmission as now recited.  As the dependency does not appear correct, the claim is rendered indefinite.
As per claim 22, Applicant recites:  “the vehicle comprises a main motor and transmission means adapted to and configured for transmitting energy from the main motor to the front drive means and to the rear drive means.”  In claim 20, the rear drive means is a rear motor adapted to drive the rear wheels and the front drive means comprise a front motor adapted to drive the front wheels.  The Applicant has not made it clear if the transmission of energy from the main motor is intended to be added to the energy from the front motor and rear motor, or if those elements are intended to be absent in claim 22.  The lack of clarity of this claim renders it indefinite.
Claim 23 is rejected as the Applicant recites “the transmission means comprise” which is unclear as the utilization of “comprise” makes it appear as though the Applicant is reciting a plurality of means, but then recites a single distribution transmission.
As per claim 26, Applicant recites “the device for distributing a substance” which depends upon claim 25 which claims “a distribution device for distributing a substance to an agricultural field”.  It isn’t clear if the Applicant is reciting a new device for distributing a substance which lacks antecedent basis or if it has neglected to include the word “distribution” prior to “device” as in claim 25.  As such, this claim is rendered indefinite.      
As per claim 27, Applicant recites “minimum pressure” “equal or below”.  Minimum combined with below render the range being claimed indefinite as the Applicant is claiming that the least a number can be is less than a value by an unrestrained amount.  It is unclear what the Applicant is seeking to claim.
As per claim 27, Applicant recites “nominal minimum pressure” without describing of what the pressure is indicative.  Is the pressure of the fluid within the tire or the pressure capacity 
As per claim 27, Applicant recites “the [] tire has a fluid pressure in the air chamber of smaller than 1.3 bars and higher than 0.7 bars” after reciting “the tire[] having a nominal minimum pressure of equal or below 1.5 bar”.  As claimed, these ranges and recitations of threshold like phrases renders this claim wholly unclear and indefinite.  
As per claim 28-29, the Applicant recites “A method for controlling” and “A method according” with ultimate dependency upon claim 8 which is a vehicle claim.  A method claim cannot depend from an apparatus claim.  As recited, it is wholly unclear what the Applicant is seeking to claim.  

Claims 2-29 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

As per claim 2, Applicant recites: “the control means are adapted and configured for selectively controlling the front drive means and the rear drive means so that the front nominal speed is greater or smaller than the rear nominal speed.”  This limitation is inherently within the limitation of claim 1 “front nominal speed is different from the rear nominal speed”.  Claim 2 does not further limit the claim from which it depends.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 9, Applicant recites “at least one of the front wheels” (“at least one of the front or rear air chambers” and in claim 10, the Applicant recites “each of the front wheels” (“each of the air .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
As per  claim 28-29, the Applicant recites “A method for controlling” and “A method according” with ultimate dependency upon claim 8 which is a vehicle claim.  A method claim cannot depend from an apparatus claim.  As recited, it is wholly unclear how these claims are intended to further limit the claim from which they ultimately depend. 

Intended Use
It is noted that claims 1, and 3 contain multiple statements of intended use or field of use (e.g. “for controlling”, “to render”, “to direct”, “to perform”, etc.).  These “to” clauses are essentially method limitations.  While these claims have been given their full patentable weight, these claims, as well as other statements of intended use, do not serve to patentably distinguish the claimed structure over that of the reference cited supra.  
                See MPEP § 2114 which states:
“A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.”  

Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  
                As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.  Furthermore, MPEP §2111.04 sets forth that language suggestive of a limitations does not limit a claim to that optional recitation.  

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) “adapted to” or “adapted for” clauses; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) “wherein” clauses; and 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) “whereby” clauses.”
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Additionally, the terms “configured to" or "arranged to" are considered to be structurally modified statements and are not intended use.  Claims amended to include the above listed language may patentably distinguish themselves structurally.



Statement of Official Notice
In the instant Office Action, the Examiner has taken official notice in one or more instances as assertions of well-known prior art or common knowledge in accordance with MPEP §2144.03.  These statements generally contain the phrase “was well-known” to differentiate them from other applications of specific prior art as noted in the individually stated grounds of rejection.  Applicant is on notice that these noticed facts must be adequately traversed, otherwise they will be taken as admitted prior art by the Applicant (MPEP §2144.03(C)).  Traversal must be “must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b)” (Id.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eto (US 5,251,719) in view of Jensen (US 2014/0039772).
As per claim 1, Eto teaches a vehicle comprising: 
front wheels (10, Fig. 1), and 
rear wheels (6, Fig. 1); 
front drive means for driving the front wheels with a front nominal speed (9, Fig. 1); 
rear drive means for driving the rear wheels with a rear nominal speed (5, Fig. 1); and 
control means adapted and configured for selectively controlling the front drive means and the rear drive means (40, Fig. 1) so that either the front nominal speed is different from the rear nominal speed (Col. 4, lines 24-26, when the slippage is being determined, a wheel speed difference is measured between the front and rear wheels, the determination of whether the slippage exceeds a threshold value for actively controlling wheels speeds allows the vehicle to be controlled such that some difference between front and rear wheel speeds occurs (Col. 4, lines 21-23), or so that the front nominal speed is equal to the rear nominal speed (Col. 3, lines 27-29), 

a difference between the front nominal speed and the rear nominal speed being defined as lead (Applicant is merely defining a term without causing patentable weight to be attributable to such term).  

Eto does not explicitly disclose the vehicle comprising a vehicle frame.  However, in a related invention, Jensen teaches the utilization of a frame for the vehicle ([0002]).  It would have been obvious to modify Eto with the utilization of a frame such that the vehicle may utilize a structural member to keep the wheels, drive means, and other vehicle components connected together so as to produce an wholly incorporated vehicle. 

As per claim 2, Eto teaches the vehicle according to claim 1, wherein the control means are adapted and configured for selectively controlling the front drive means and the rear drive means so that the front nominal speed is greater or smaller than the rear nominal speed (Col. 7, lines 26-43).  

As per claim 3, Eto teaches the vehicle according to claim 1, wherein the vehicle comprises drive mode control means defining one or more of the following drive modes: A) a neutral drive mode in which the front nominal speed is set equal to the rear nominal speed (Col. 7, lines 44-46); B) a small lead drive mode in which the front nominal speed is higher than the rear nominal speed and C) a high lead drive mode in which the front nominal speed is higher than the rear nominal speed and the difference in front nominal speed to the rear nominal speed is higher than in the small lead drive mode.  

As per claim 4, Eto teaches a vehicle according to claim 3, wherein, in the small lead drive mode, the front nominal speed is higher than the rear nominal speed in a range from 0% to 3% (Col. 7, lines 44-46).  

As per claim 5, Eto teaches the vehicle according to claim 3.  Eto does not explicitly disclose that in the high lead drive mode the front nominal speed is higher than the rear nominal speed and the difference in front nominal speed to the rear nominal speed is in a range from 2% to 5%.  However, it was well known that front wheels of a turning vehicle are subjected to higher wheels speeds due to the natural physics of a turning vehicle with normally configured steering systems.  Further, given the percentages discussed by the Applicant would overlap the broader disclosure of ETO wherein the difference can be of any value allowable by the vehicle characteristics as governed by physics (see MPEP 2144.05(I)).  It would have been obvious to modify Eto with the maximum difference being greater than equal to 2% is increased at least by 1 % point increase in order to accommodate any additional increase in speed such that the vehicle dynamics must be controlled to effect a desirable change upon the vehicle’s operating characteristics.

As per claim 16, Eto teaches the vehicle according to claim 1, wherein the control means are adapted to control the front drive means and the rear drive means so that the maximum difference between the front nominal speed and the rear nominal speed is greater than 1% (Col. 7, lines 44-46).   

As per claim 17, Eto teaches the vehicle according to claim 16, wherein the control means are adapted to control the front drive means and the rear drive means so that the maximum difference between the front nominal speed and the rear nominal speed is greater than or equal (Col. 7, lines 6-11).  Eto does not explicitly disclose to 2% is increased at least by 1 % point increase.  However given the percentages discussed by the Applicant would overlap the broader disclosure of ETO wherein the difference can be of any value allowable by the vehicle characteristics as governed by physics (see MPEP 2144.05(I)).  It would have been obvious to modify Eto with the maximum difference being greater than equal to 2% is increased at least by 1 % point increase in order to accommodate any additional increase in speed such that the vehicle dynamics must be controlled to effect a desirable change upon the vehicle’s operating characteristics.

As per claim 18, Eto teaches the vehicle according to claim 17.  Eto does not explicitly disclose the control means are adapted to control the front drive means and the rear drive means so that the maximum difference between the front nominal speed and the rear nominal speed is between 2 and 4%.  However, given the percentages discussed by the Applicant would overlap the broader disclosure of ETO wherein the difference can be of any value allowable by the vehicle characteristics as governed by physics (see MPEP 2144.05(I)).  It would have been obvious to modify Eto with the control means are adapted to control the front drive means and the rear drive means so that the maximum difference between the front nominal speed and the rear nominal speed is between 2 and 4% in order to accommodate any additional increase in speed such that the vehicle dynamics must be controlled to effect a desirable change upon the vehicle’s operating characteristics.

As per claim 19, Eto teaches the vehicle according to claim 16, wherein the control means are adapted to control the front drive means independently from the rear drive means, namely the front nominal speed can be set from zero to a maximum front nominal speed and the rear nominal speed can be set from zero to a maximum rear nominal speed independently from the front nominal speed (Abstract “so as to obtain a front-wheel speed substantially equal to a rear-wheel speed”).  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eto (US 5,251,719) in view of Jensen (US 2014/0039772) as applied to claim 3 above (“Eto”), and further in view of  Sakakiyama (US 2002/0046892).

As per claim 6, Eto teaches a vehicle according to claim 3.  Eto does not explicitly disclose that the vehicle comprises lateral inclination information means adapted to and configured for indicating the lateral inclination of the vehicle frame or of the soil on which the vehicle is placed with respect to a horizontal plane, wherein the lateral inclination information means is connected to the control means, and wherein the control means are adapted to and configured for controlling the front drive means and the rear drive means according to one of the two following terrain modes: 
a horizontal plane terrain mode, executed when the lateral inclination information means indicate a horizontal position of the vehicle or a position of the vehicle parallel to a slope, and a lateral inclination terrain mode, executed when the lateral inclination information means indicate a lateral inclination of the vehicle with respect to a horizontal plane, and wherein the control means are adapted to and configured for controlling the lead as a function of the lateral inclination information.  

However, in a related invention, Sakakiyama teaches the vehicle comprises lateral inclination information means adapted to and configured for indicating the lateral inclination of the vehicle frame or of the soil on which the vehicle is placed with respect to a horizontal plane (41, Fig. 10), wherein the lateral inclination information means is connected to the control means (40, Fig. 10), and wherein the control means are adapted to and configured for controlling the front drive means and the rear drive means according to one of the two following terrain modes: 

a horizontal plane terrain mode, executed when the lateral inclination information means indicate a horizontal position of the vehicle or a position of the vehicle parallel to a slope ([0073] “flat road is determined”), 

and a lateral inclination terrain mode, executed when the lateral inclination information means indicate a lateral inclination of the vehicle with respect to a horizontal plane ([0073]road being presently traveled is [] sloped”), and wherein the control means are adapted to and configured for controlling the lead as a function of the lateral inclination information (]0090-0091]).  It would have been obvious to modify Eto with the vehicle comprises lateral inclination information means adapted to and configured for indicating the lateral inclination of the vehicle frame or of the soil on which the vehicle is placed with respect to a horizontal plane, wherein the lateral inclination information means is connected to the control means, and wherein the control means are adapted to and configured for controlling the front drive means and the rear drive means according to one of the two following terrain modes: 
a horizontal plane terrain mode, executed when the lateral inclination information means indicate a horizontal position of the vehicle or a position of the vehicle parallel to a slope, and a lateral inclination terrain mode, executed when the lateral inclination information means indicate a lateral inclination of the vehicle with respect to a horizontal plane, and wherein the control means are adapted to and configured for controlling the lead as a function of the lateral inclination information in order to appreciate the natural effects of the environment upon which the vehicle travels in order to allow wheel speed to be compensated appropriately to allow for the vehicle to safely and carefully continue its journey.  


As per claim 7, Eto teaches the vehicle according to claim 6.  Eto does not explicitly disclose the lateral inclination information means comprise a lateral inclination sensor.  In a related invention, Sakakiyama teaches the utilization of no special sensors, but indicates a inclination sensor may perform similar duties ([0097]).  It would have been obvious to modify Eto with a lateral inclination information means comprising a lateral inclination sensor to allow for a specific component for determining the inclination of a vehicle which can be modularly included such that replacement in the event of failure is simpler than needing to troubleshoot other sensors which are indirectly providing data usable for the same purpose, in order to allow for quicker repair of the vehicle stability system.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eto (US 5,251,719) in view of Jensen (US 2014/0039772) and Sakakiyama (US 2002/0046892) as applied to claim 6 above (“Eto”), and further in view of Adams (US 6,144,295)

As per claim 8, Eto teaches the vehicle according to claim 6.  Eto does not explicitly disclose the control means comprise a vegetation selector adapted to and configured for switching the control means into one of a plurality of vegetation modes, indicating the vegetation type on which the vehicle is displaced, the plurality of vegetation modes including: 

a grassland mode corresponding to terrain comprising one or more of the following: grass land, standing plants, stubble, and intermediate crops; and 
a row crop mode corresponding to terrain comprising row crops or wheel tracks; and 
wherein the control means are adapted and configured for controlling the vehicle according to one, several, or all of the following drive strategies: 
a DRIVE STRATEGY 1 wherein the vegetation mode is the grassland mode and the terrain mode is the horizontal plane terrain mode, and wherein the vehicle is driven in the neutral drive mode; 
a DRIVE STRATEGY 2 wherein the vegetation mode is the grassland mode and the terrain mode is the lateral inclination terrain mode, and wherein the vehicle is driven in the small lead drive mode; 

a DRIVE STRATEGY 3 wherein the vegetation mode is the row crop mode and the terrain mode is the horizontal plane terrain mode, and wherein the vehicle is driven in the neutral drive mode; and 
a DRIVE STRATEGY 4 wherein the vegetation mode is the row crop mode and the terrain mode is the lateral inclination terrain mode, and wherein the vehicle is driven in the high lead drive mode.  
However, in a related invention, Adams appears to teach settings which alter the dynamic properties of the vehicle through the utilization of a control object via which an operator may choose a terrain or condition type wherein the vehicle dynamic parameters are modified based upon the setting chosen (Cols. 6-7, lines 59-4).  Although Adams does not explicitly disclose specific drive strategies or vegetations modes, one having ordinary skill in the art would be capable of utilizing such information to create identifyable modes associated with differing terrain conditions reflecting desirable vehicle characteristics for traversing known terrains to be encountered by such machine.   It would have been obvious to modify Eto where the control means comprise a vegetation selector adapted to and configured for switching the control means into one of a plurality of vegetation modes, indicating the vegetation type on which the vehicle is displaced, the plurality of vegetation modes including: a grassland mode corresponding to terrain comprising one or more of the following: grass land, standing plants, stubble, and intermediate crops; and a row crop mode corresponding to terrain comprising row crops or wheel tracks; and wherein the control means are adapted and configured for controlling the vehicle according to one, several, or all of the following drive strategies: a DRIVE STRATEGY 1 wherein the vegetation mode is the grassland mode and the terrain mode is the horizontal plane terrain mode, and wherein the vehicle is driven in the neutral drive mode; a DRIVE STRATEGY 2 wherein the vegetation mode is the grassland mode and the terrain mode is the lateral inclination terrain mode, and wherein the vehicle is driven in the small lead drive mode; a DRIVE STRATEGY 3 wherein the vegetation mode is the row crop mode and the terrain mode is the horizontal plane terrain mode, and wherein the vehicle is driven in the neutral drive mode; and a DRIVE STRATEGY 4 wherein the vegetation mode is the row crop mode and the terrain mode is the lateral inclination terrain mode, and wherein the vehicle is driven in the high lead drive mode in order to allow the vehicle to easily have its parameters modified such that a vehicle can safely traverse identifiable terrain conditions with the necessary level of care and safety for both the environment and vehicle.
 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over over Eto (US 5,251,719) in view of Jensen (US 2014/0039772) as applied to claim 1 above (“Eto”), and further in view of Muthukumar (US 2015/0005982).

As per claim 9, Eto teaches the vehicle according to claim 1.  Eto does not explicitly disclose that at least one of the front wheels comprises a front tire having a front air chamber, wherein at least one of the rear wheels comprises a rear tire having a rear air chamber, and wherein the vehicle comprises a pressure control device adapted to and configured for controlling the fluid pressure in at least one of the front or rear air chambers.  In a related invention, Muthukumar teaches controlling the air pressure of tires of a vehicle ([0050] “for controlling the tire air pressure” also implying each of the tires are capable of being filled with air) of which tires may be in the front and rear of a vehicle (Figure 1, Tires not provided reference numeral but are at all four corners where 104 A-D are emphasized).  It would have been obvious to modify Eto with at least one of the front wheels comprises a front tire having a front air chamber, wherein at least one of the rear wheels comprises a rear tire having a rear air chamber, and wherein the vehicle comprises a pressure control device adapted to and configured for controlling the fluid pressure in at least one of the front or rear air chambers in order to provide for an overall optimization of vehicle stability while undertaking motive operations in order to prevent peril to the vehicle.

As per claim 10, Eto teaches the vehicle according to claim 9.  Eto does not explicitly disclose that each of the front wheels comprises a front tire having a front air chamber, and each of the rear wheels comprises a rear tire having a rear air chamber, and the pressure control device is adapted to and configured for controlling the fluid pressure in each of the air chambers.  

As per claim 11, Eto teaches the vehicle according to claim 9.  Eto does not explicitly disclose that the fluid pressure is air pressure.  In a related invention, Muthukumar teaches the utilization of air as the fluid pressure pressurizing the air chamber of a tire ([0017] “transfer the fluid [air, nitrogen etc] flow from & to or between atmosphere, pump, compressor, reservoirs and tires”).  It would have been obvious to modify Eto to include the utilization of air to fill the pressure chamber of a tire in order to utilize a readily available fluid to allow for a more efficient inflation/deflation system for a vehicle.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eto (US 5,251,719) in view of Jensen (US 2014/0039772), Sakakiyama (US 2002/0046892), and Adams (US 6,144,295) as applied to claim 8 above (“Eto”), and further in view of Muthukumar (US 2015/0005982).

As per claim 12, Eto teaches the vehicle according to claims 8 , Eto does not explicitly disclose that at least one of the front wheels comprises a front tire having a front air chamber, wherein at least one of the rear wheels comprises a rear tire having a rear air chamber, and wherein the vehicle comprises a pressure control device adapted to and configured for controlling the fluid pressure in at least one of the front or rear air chambers, and wherein: in DRIVE STRATEGY 1 a first, namely a relatively small, air chamber pressure is set; in DRIVE STRATEGY 2 the air chamber pressure is adjusted as a function of the lateral inclination so that a lower ground wheel has an air pressure higher than a corresponding higher ground wheel; in DRIVE STRATEGY 3 the air pressure is adjusted as a function of a needed traction force; and in DRIVE STRATEGY 4 the air chamber pressure is adjusted as a function of the lateral inclination so that a lower ground wheel has an air pressure higher than a corresponding higher ground wheel.  

In a related invention, Muthukumar teaches controlling the air pressure of tires of a vehicle ([0050] “for controlling the tire air pressure” also implying each of the tires are capable of being filled with air) of which tires may be in the front and rear of a vehicle (Figure 1, Tires not provided reference numeral but are at all four corners where 104 A-D are emphasized), wherein the vehicle comprises a pressure control device adapted to and configured for controlling the fluid pressure in at least one of the front or rear air chambers ([0050] “for controlling the tire air pressure”), and wherein: in DRIVE STRATEGY 1 a first, namely a relatively small, air chamber pressure is set ([0005] “preventing over … inflation ultimately to sustain stability”); in DRIVE STRATEGY 2 the air chamber pressure is adjusted as a function of the lateral inclination so that a lower ground wheel has an air pressure higher than a corresponding higher ground wheel ([0034]); in DRIVE STRATEGY 3 the air pressure is adjusted as a function of a needed traction force (Abstract, “instantaneously control the tyre pressure in right time with right pressure on right tyres thereby actively controlling the foot print and sidewall deformation rate to enhance traction”); and in DRIVE STRATEGY 4 the air chamber pressure is adjusted as a function of the lateral inclination so that a lower ground wheel has an air pressure higher than a corresponding higher ground wheel ([0034]).  

It would have been obvious to modify Eto such that at least one of the front wheels comprises a front tire having a front air chamber, wherein at least one of the rear wheels comprises a rear tire having a rear air chamber, and wherein the vehicle comprises a pressure control device adapted to and configured for controlling the fluid pressure in at least one of the front or rear air chambers, and wherein: in DRIVE STRATEGY 1 a first, namely a relatively small, air chamber pressure is set; in DRIVE STRATEGY 2 the air chamber pressure is adjusted as a function of the lateral inclination so that a lower ground wheel has an air pressure higher than a corresponding higher ground wheel; in DRIVE STRATEGY 3 the air pressure is adjusted as a function of a needed traction force; and in DRIVE STRATEGY 4 the air chamber pressure is adjusted as a function of the lateral inclination so that a lower ground wheel has an air pressure higher than a corresponding higher ground wheel, in order to provide for an overall optimization of vehicle stability while undertaking motive operations in order to prevent peril to the vehicle.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eto (US 5,251,719) in view of Jensen (US 2014/0039772), Sakakiyama (US 2002/0046892), Adams (US 6,144,295), and Muthukumar (US 2015/0005982).as applied to claim 8 above (“Eto”), and further in view of Pichlmaier (US 2016/0039480)

As per claim 13, Eto does not explicitly disclose a vehicle according to claim 12 wherein in DRIVE STRATEGY 1 the air chamber pressure is set to be identical in each air chamber.  However, in a related invention, Pichlmaier teaches the utilization of equal tire pressure ([0011]).  It would have been obvious to modify Eto in DRIVE STRATEGY 1 the air chamber pressure is set to be identical in each air chamber so that on while on horizontal ground the vehicle can have as minimal an impact on the terrain as possible by ensuring each tire is exerting the least pressure at the point at which it contacts the terrain.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over over Eto (US 5,251,719) in view of Jensen (US 2014/0039772) as applied to claim 9 above (“Eto”), and further in view of Duceppe (US 2007/0240917).

As per claim 14, Eto teaches the vehicle according to claim 9, the control means are adapted and configured for controlling the vehicle according to one, several or all of the following supplementary strategies, which are applied in addition and preferably simultaneously to each of the DRIVE STRATEGIES 1 to 4: 

a DRIVE STRATEGY 5, a turn mode wherein supplementary to the selected drive strategy among DRIVE STRATEGY 1 to 4, the lead is increased with respect to the applied DRIVE STRATEGY 1 to 4 (Col. 2, lines 41-68- the wheel speed is inherently altered by a vehicle turning, thus increasing the lead); 

Eto does not explicitly disclose a DRIVE STRATEGY 6, a reverse drive mode wherein with respect to the applied DRIVE STRATEGY 1 to 4, additionally the front nominal speed is applied to the rear wheels with a reverse rotation direction and the rear nominal speed is applied to the front nominal speed with a reverse direction; and a DRIVE STRATEGY 7, a road travel mode, wherein the neutral drive mode is set and the air chamber pressure is set to being higher than during the DRIVE STRATEGY 1 to 4.  However, Duceppe teaches inversely that higher tire pressure will cause a smaller contact patch which is more appropriate for vehicles engaging in road travel (see Duceppe US 2007/0240917 at [0004]).  It would have been obvious to modify Eto with higher fluid pressure within a tire during on road travel in order to enhance vehicular stability when there is limited likelihood of damaging the terrain upon which the vehicle travels.

In a related invention, Jensen teaches  a mode wherein a vehicle is piloted in a reverse direction where the wheel speed is applied in a reverse direction ([0003]).  It would have been obvious to modify Eto such that the vehicle may operate in both forward and reverse directions such that it may carry out essential movements for completing a work assignment.

As per claim 15, Eto teaches the vehicle according to claim 14.  Eto does not explicitly disclose that in DRIVE STRATEGY 5, the turn mode, the lead is increased at least by 1 % point increase.  However, it is well-known that the natural increase in lead as a result of turning is dependent upon wheel slippage noted and the degree of the turn and a 1% increase is so close that one skilled in the art would have expected the vehicle to have the same dynamic characteristics as a vehicle operating normally (see MPEP 2144.05(I) and (Peine US 2016/0129736 at Table between [0102] and [0103]).  It would have been obvious to modify Eto with the increase of the lead by 1% as a wheel on the outer portion of the vehicle relative to the orientation of the turn will experience an increase in speed during the turn due to the longer distance which must be covered by the outer wheels in a turn so as to allow the vehicle tires an ability to roll desirably without causing any sort of undesirable dragging which may damage a travel surface or the tire itself.

Eto does not explicitly disclose that in DRIVE STRATEGY 7, the road travel mode, the air chamber pressure is at least 0.1 bar higher than during DRIVE STRATEGIES 1 to 4.  However, Duceppe teaches inversely that higher tire pressure will cause a smaller contact patch which is more appropriate for vehicles engaging in road travel (see Duceppe US 2007/0240917 at [0004]).  Furthermore, .1 bar is a relatively small amount of pressure (1.45 psi) which is so close that one skilled in the art would have expected the vehicle to incur an increase in pressure greater to such specified amount in order to desirably operate on a more densely compacted surface such as a road (see MPEP 2144.05(I)).   It would have been obvious to modify Eto with higher fluid pressure by more than at least .1 within a tire during on road travel in order to enhance vehicular stability when there is limited likelihood of damaging the terrain upon which the vehicle travels.

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Eto (US 5,251,719) in view of Jensen (US 2014/0039772) as applied to claim 1 above (“Eto”), and further in view of Ohba (US 2001/0025219).

As per claim 20, Eto teaches the vehicle according to claim 1.  Eto does not explicitly disclose that the front drive means comprise a front motor adapted to drive the front wheels, and wherein the rear drive means comprise a rear motor adapted to drive the rear wheels. However, in a related invention, Ohba teaches a front motor (16, Fig. 2) adapted to drive the front wheels and a rear motor adapted to drive the rear wheels (70, Fig. 1).  It would have been obvious to modify Eto with separate power units for the front and rear wheels in order to allow for a modular power system that may be better enabled to deliver power without the need for complex mechanical units requisite for causing a single power unit to power two separate axles in order to reduce cost and complexity of a design. 

As per claim 21, Eto teaches a vehicle according to claim 20.  Eto does not explicitly disclose that the front motor is a hydraulic motor or an electric motor and wherein the rear motor is a hydraulic motor or an electric motor.  However, in a related invention, Ohba teaches the utilization of electric motor or hydraulic motor system for the front and rear wheel assemblies ([0005]).  It would have been obvious to modify Eto with the ability to utilize electric motors for the purpose of separately driving the front and rear wheels of the vehicle in order to minimize mechanical complexity of the vehicle and while being able to desirably configure such vehicle power units for the range of operation for which it will be used.  

As per claim 22, Eto teaches a vehicle according to claim 20, wherein the vehicle comprises a main motor (1, Fig. 1) and transmission means (3, Fig. 1) adapted to and configured for transmitting energy from the main motor to the front drive means and to the rear drive means (4, 8, 5, 9, Fig. 1).  

As per claim 23, Eto teaches a vehicle according to claim 22, wherein the main motor is a combustion engine (1, Fig. 1 – although not explicitly disclosed, such engine configuration was implicit at the time Eto was filed) and the transmission means comprise a distribution transmission (3, Fig. 1).  

As per claim 24, Eto teaches a vehicle according to claim 23, wherein the distribution transmission is a pump transfer gear (22, Fig. 1).  

Claim 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Eto (US 5,251,719) in view of Jensen (US 2014/0039772) as applied to claim 1 above (“Eto”), and further in view of  Goodhart (US 4,234,109).

As per claim 25, Eto teaches the vehicle according to claim 1.  Eto does not explicitly disclose the vehicle comprises a distribution device for distributing a substance to an agricultural field, and wherein the distribution device comprises a tank for containing the substance and a distribution unit connected to the tank.  However, in a related invention, Goodhart teaches the inclusion of a distribution device (20, Fig. 1) which comprises a tank (21, Fig. 1) and a distribution unit (49-51, 58, 57, Fig. 1).  It would have been obvious to modify Eto wherein the vehicle comprises a distribution device for distributing a substance to an agricultural field, and wherein the distribution device comprises a tank for containing the substance and a distribution unit connected to the tank in order to allow the vehicle to distribute material over a terrain as desirable to provide for added functionality of the vehicle while traversing such terrain.

As per claim 26, Eto teaches the vehicle according to claim 25.  Eto does not explicitly disclose the device for distributing a substance to an agricultural field is adapted to distribute one or more of a liquid and a powder to an agricultural field.  However, in a related invention, Goodhart teaches the utilization of a distribution device for distribution of liquid and a dry material (Abstract).  It would have been obvious to modify Eto such that the device for distributing a substance to an agricultural field is adapted to distribute one or more of a liquid and a powder to an agricultural field in order to allow the vehicle to have multiple uses such that it is not necessary to exchange material distribution devices in order to spread different materials so as to allow for the most efficient utilization of the vehicle by a user.

Claim 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Eto (US 5,251,719) in view of Jensen (US 2014/0039772) as applied to claim 1 above (“Eto”), and further in view of  Duceppe (US 2007/0240917).

As per claim 27, Eto teaches the vehicle according to claim 1.  Eto does not explicitly disclose that at least one of the tires is a tire having a nominal minimum pressure of equal or below 1.5 bar and the at least one of the tires has a fluid pressure in the air chamber of smaller than 1.3 bars and higher than 0.7 bars.  However, Duceppe teaches maintenance of a tire pressure below 1.5 bar or 21.75 psi to allow for the tires to have a large contact patch with the ground ([0004]).  It would have been obvious to modify Eto with at least one of the tires is a tire having a nominal minimum pressure of equal or below 1.5 bar and the at least one of the tires has a fluid pressure in the air chamber of smaller than 1.3 bars and higher than 0.7 bars in order to allow the machine to reduce the pressure exerted on the ground by the tire so as to not damage the traveling surface.

As per claim 28, Eto teaches a method for controlling a vehicle according to claim 8, the method comprising use of the vehicle in traversing a distance (Col. 9, line 50 – “When the vehicle is traveling”).  

As per claim 29, Eto teaches the method according to claim 28.  Eto does not explicitly disclose detecting the vegetation on which the vehicle is to be displaced, setting the vegetation mode for the vehicle according the vegetation and executing at least one of the DRIVE STRATEGIES 1 to 4, as a function of the vegetation and of the terrain.  


However, in a related invention, Adams appears to teach settings which alter the dynamic properties of the vehicle through the utilization of a control object via which an operator may choose a terrain or condition type wherein the vehicle dynamic parameters are modified based upon the setting chosen (Cols. 6-7, lines 59-4 the detection is carried out by the input of an operator into the selection device).  Although Adams does not explicitly disclose specific drive strategies or vegetations modes, one having ordinary skill in the art would be capable of utilizing such information to create identifyable modes associated with differing terrain conditions reflecting desirable vehicle characteristics for traversing known terrains to be encountered by such machine.   It would have been obvious to modify Eto to include detecting the vegetation on which the vehicle is to be displaced, setting the vegetation mode for the vehicle according the vegetation and executing at least one of the DRIVE STRATEGIES 1 to 4, as a function of the vegetation and of the terrain.  
in order to allow the vehicle to easily have its parameters modified such that a vehicle can safely traverse identifiable terrain conditions with the necessary level of care and safety for both the environment and vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A GOLDMAN/Examiner, Art Unit 3663